*227
By the Court

Lumpkin J.
delivering the opinion.
We are unable to distinguish this case from that of Thornton vs. Chisholm, (20 Ga. Rep. 338.) True, that in that case, there were words of present manumission used in the instrument. “I have manumitted and set free, and do manumit and set free,” &c. But the Court laid no stress upon this language in the decision.
These negroes were the property of Mrs. Bivins till the moment of her death. The instant afterwards they were, by the terms of the will, freemen in this State.
But were this not so, we are inclined to think, that policy forbids that such a construction should be put upon our anti-emancipation laws, as to allow negroes to remain in our midst, who are ultimately, after the termination of one or more lives, entitled to their freedom. The case of Smith-wick vs. Evans, decided at this Court six months since, and not yet reported, is supposed to be entirely similar to this case. Not having been present when ihat case was heard, I cannot say.
I would merely add, that so far as testamentary disposition is concerned, one part of a will maybe stricken out and the rest stand. But not so as to the construction of the instrument. To ascertain the intention of the testator, we must look to the entire instrument.
Judgment reversed.